FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                   July 12, 2011
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                   Clerk of Court
                          FOR THE TENTH CIRCUIT


 UNITED STATES OF AMERICA,

              Plaintiff-Appellee,                       No. 11-3052
                                             (D.C. Nos. 5:07-CR-40048-JAR-1;
 v.                                                5:10-CV-04022-JAR)
                                                         (D. Kan.)
 ANDRE GRAHAM,

              Defendant-Appellant.


          ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before KELLY, HARTZ, and HOLMES, Circuit Judges.


      Petitioner Andre Graham, a federal prisoner proceeding pro se, 1 seeks a

certificate of appealability (“COA”) to challenge the denial of his motion for

relief under 28 U.S.C. § 2255. Exercising jurisdiction under 28 U.S.C. §§ 1291


      *
              This order is not binding precedent, except under the doctrines of law
of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Federal Rule of Appellate Procedure 32.1 and
Tenth Circuit Rule 32.1.

      After examining the appellate record, this three-judge panel determined
unanimously that oral argument would not be of material assistance in the
determination of this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1(G).
The case is therefore ordered submitted without oral argument.
      1
             Because Mr. Graham is proceeding pro se, we construe his filings
liberally. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam); Van
Deelen v. Johnson, 497 F.3d 1151, 1153 n.1 (10th Cir. 2007).
and 2253(a), we deny Mr. Graham’s request for a COA and dismiss his appeal.

                                 BACKGROUND

      On June 2, 2008, Mr. Graham pleaded guilty to one count of possession

with intent to distribute cocaine hydrochloride, in violation of 21 U.S.C.

§ 841(a)(1), and one count of possession of a firearm during and in relation to a

drug-trafficking crime, in violation of 21 U.S.C. § 924(c)(1)(A). Shortly

thereafter, on June 23, 2008, Mr. Graham’s attorney, Jonathan Phelps, filed a

motion to withdraw. The court held a hearing regarding the motion, granted it,

and appointed Kay Huff to represent Mr. Graham. The Probation Office prepared

a Presentence Investigation Report (“PSR”) in the run-up to sentencing.

      Prior to sentencing, however, Mr. Graham filed a motion to withdraw his

guilty plea. In response, the district court held an evidentiary hearing on March

2, 2009, at which both Mr. Phelps and Mr. Graham testified. The court, in a

thorough memorandum and order, then denied Mr. Graham’s motion on March 31,

2009. In rendering its decision, the district court noted that it had considered not

only the testimony from the evidentiary hearing, but also the other evidence

presented therein. This included evidence regarding Mr. Graham’s mental

health—which Mr. Phelps had originally submitted to the court at the plea

hearing—along with the transcript of the plea hearing and the supplemental

briefing filed by Mr. Graham’s new attorney, Ms. Huff. Mr. Graham was

eventually sentenced to 144 months’ imprisonment.

                                          2
      Mr. Graham elected not to directly appeal from his conviction or sentence.

Instead, he filed the instant § 2255 action on February 26, 2010. In his petition,

Mr. Graham identified two alleged errors. As relevant here, they are: (1) that his

first attorney, Mr. Phelps, provided ineffective assistance of counsel “by failing to

move for a competency evaluation prior to petitioner’s entry of a guilty plea”; and

(2) that his second attorney, Ms. Huff, provided ineffective assistance of counsel

“in failing to object to various matters in the presentence report.” R. at 119

(Mem. & Order, filed Jan. 31, 2011). 2

      The district court found no merit to either claim. As to Mr. Graham’s first

claim, the district court noted that “in denying the motion to withdraw [the] plea,

the Court [effectively] analyzed petitioner’s competency. Indeed, in denying the

motion to withdraw, the Court necessarily, and expressly determined that the plea

was knowing and voluntary, and that petitioner was competent to enter into the

plea.” Id. at 123–24. Further, the court observed that it had considered

“numerous mental health records for petitioner” at the plea hearing, and,



      2
              In addition, Mr. Graham alleged that Mr. Phelps rendered ineffective
assistance of counsel when he misrepresented the length of the sentence that the
court might impose. See R. at 122 (noting that Mr. Graham asserted that “Mr.
Phelps did not competently represent him, in that he[] misrepresented to him that
he could expect a total 77 month sentence”). Mr. Graham does not renew this
claim before this court; consequently, we need not consider it here. See State
Farm Fire & Cas. Co. v. Mhoon, 31 F.3d 979, 984 n.7 (10th Cir. 1994) (noting
that issues raised below, but not addressed in an appellant’s opening brief, are
deemed waived).

                                          3
moreover, that it had “considered [this] evidence” when it “den[ied] the motion to

withdraw plea.” Id. at 124. 3 Based on Mr. Phelps’s earlier presentation of

evidence to the court concerning Mr. Graham’s mental health, as well as the

court’s prior determination that Mr. Graham was competent to enter a guilty plea,

the district court concluded that Mr. Phelps was not ineffective in failing to file a

motion for a competency evaluation.

      The district court also found Mr. Graham’s second argument—that Ms.

Huff was ineffective for failing to object to certain portions of the PSR—to be

equally unavailing. As a term of the plea agreement, Mr. Graham explicitly

“waive[d] any right to challenge a sentence or otherwise attempt to modify or

change his sentence or manner in which it was determined in any collateral attack,

including, but not limited to, a motion brought under Title 28, U.S.C. § 2255.”

Id. at 126. The district court therefore concluded that Mr. Graham “ha[d] no right

to collaterally attack the sentence by virtue of the terms of the plea agreement.”

Id. at 127. Accordingly, it dismissed Mr. Graham’s petition, and denied his

application for a COA.

      Mr. Graham now seeks leave from this court to challenge that decision.




      3
              The same district court judge presided over both Mr. Graham’s
original district court proceeding and his collateral challenge to that proceeding.

                                          4
                            STANDARD OF REVIEW

      A COA is a jurisdictional prerequisite to this court’s review of a § 2255

motion. 28 U.S.C. § 2253(c)(1)(B); accord Miller–El v. Cockrell, 537 U.S. 322,

336 (2003); United States v. Gonzalez, 596 F.3d 1228, 1241 (10th Cir.), cert.

denied, 131 S. Ct. 172 (2010). To warrant a COA, an applicant must make a

“substantial showing of the denial of a constitutional right.” United States v.

Tony, 637 F.3d 1153, 1157 (10th Cir. 2011) (quoting 28 U.S.C. § 2253(c)(2))

(internal quotation marks omitted); accord Allen v. Zavaras, 568 F.3d 1197, 1199

(10th Cir. 2009). “To make such a showing, an applicant must demonstrate [that]

‘reasonable jurists could debate whether . . . the petition should have been

resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.’” Tony, 637 F.3d at 1157 (quoting

Slack v. McDaniel, 529 U.S. 473, 484 (2000)) (internal quotation marks omitted).

“In other words, the applicant must show that the district court’s resolution of the

constitutional claim was either ‘debatable or wrong.’” United States v. Taylor,

454 F.3d 1075, 1078 (10th Cir. 2006) (quoting Slack, 529 U.S. at 484).

      When determining whether to grant a COA, our “threshold inquiry does not

require full consideration of the factual or legal bases adduced in support of the

claims.” United States v. Silva, 430 F.3d 1096, 1100 (10th Cir. 2005) (quoting

Miller-El, 537 U.S. at 336) (internal quotation marks omitted). An applicant “is

not required to prove the merits of his case,” id.; however, “he must demonstrate

                                         5
‘something more than the absence of frivolity or the existence of mere good faith’

on his part,” id. (quoting Miller-El, 537 U.S. at 338).

                                   DISCUSSION

      In his application for a COA, Mr. Graham renews his claims that (1) Mr.

Phelps provided ineffective assistance of counsel by failing to request a

competency hearing prior to Mr. Graham’s entry of a guilty plea; and (2) Ms.

Huff rendered ineffective assistance when she failed to object to certain aspects of

the PSR. 4 We review these claims under the familiar framework established in

Strickland v. Washington, 466 U.S. 668, 687 (1984). As we recently explained:

             Under that standard, in order to prevail on a claim of ineffective


      4
              In addition, Mr. Graham appears to raise a failure-to-investigate
claim, arguing that “[h]ad Mr. Phelps investigated appellant[’]s history of mental
problems and sought information about his mental state . . . , Mr. Phelps would
have discovered significant evidence casting doubt on appellant[’]s competency to
enter into a plea agreement.” Aplt.’s Br. in Support of Appl. for COA (“COA
Appl.”) at 8; see id. at 10 (“Mr. Phelps had no intention [of] investigating
anything. . . . Had Mr. Phelps investigated appellant[’]s mental illness[e]s, . . . he
would [have] discovered the . . . symptoms of [his] mental defects . . . .”). Mr.
Graham did not, however, raise this claim before the district court; consequently,
we will not consider it now. See United States v. Windrix, 405 F.3d 1146, 1156
(10th Cir. 2005) (declining to address an issue that the party “did not argue in
district court,” because “in general we will not consider an argument not raised
below,” particularly where a party has “not argue[d] on appeal that any special
circumstance requires us to address this contention despite lack of preservation
below”); Parker v. Scott, 394 F.3d 1302, 1307 (10th Cir. 2005) (concluding that a
habeas petitioner had waived the claims “that he did not raise in the district
court”); see also United States v. Goode, 406 F. App’x 319, 321 (10th Cir. 2011)
(“Mr. Goode failed to raise the two claims presented in his combined Application
for a COA and Opening Brief in the district court habeas proceeding, and we
generally do not consider claims raised for the first time on appeal.”).

                                              6
             assistance of counsel, [the petitioner] must show both that his
             counsel’s performance “fell below an objective standard of
             reasonableness” and that “the deficient performance prejudiced
             the defense.” Courts are free to address these two prongs in any
             order, and failure under either is dispositive.

Byrd v. Workman, — F.3d —, 2011 WL 2084204, at *6 (10th Cir. May 27, 2011)

(quoting Strickland, 466 U.S. at 687–88) (internal citations omitted).

      A.     Ineffectiveness of Mr. Phelps

      Mr. Graham first contends that it was the ineffective assistance of Mr.

Phelps that prompted him to enter a guilty plea. Specifically, Mr. Graham avers

that Mr. Phelps was ineffective due to his “fail[ure] to move the district court for

a psychiatric evaluation after discovering appellant[’]s mental health defects

which precluded him from understanding the nature and consequences of the

proceedings against him.” COA Appl. at 6. Mr. Graham maintains that it was his

“incompetency that led [him] to plead[] guilty,” and that “[h]ad [he] had the

rational understanding of the ramifications of pleading guilty he would not have

plead [sic] guilty but would have insisted on going to trial.” Id. (first alteration in

original).

      The district court dismissed this claim on the merits, 5 and reasonable jurists


      5
              As we discuss infra, Mr. Graham expressly waived the right to
collaterally attack his conviction and sentence through a § 2255 motion when he
entered into his plea agreement. However, in United States v. Cockerham, 237
F.3d 1179 (10th Cir. 2001), we held that such waivers are not enforceable where
the movant asserts an ineffective-assistance claim based on counsel’s
                                                                     (continued...)

                                          7
could not debate the court’s resolution. Even assuming, arguendo, that Mr.

Graham could satisfy Strickland’s first prong—that is, even assuming that Mr.

Phelps’s performance in failing to move for a competency determination “fell

below an objective standard of reasonableness,” Strickland, 466 U.S. at 688—we

conclude that Mr. Graham has not satisfied Strickland’s second prong. In other

words, Mr. Graham has failed to demonstrate that he was prejudiced by Mr.

Phelps’s purported shortcomings.

      In order to satisfy Strickland’s second prong, Mr. Graham must establish

“that there is a reasonable probability that, but for counsel’s error, ‘the result of


      5
        (...continued)
representation in negotiating or entering the plea or waiver. Id. at 1187. The
government did not seek to enforce the collateral-attack waiver with regard to the
ineffective-assistance claim pertaining to Mr. Phelps’s failure to file a motion for
a competency hearing because the government concluded that this claim was
covered by the Cockerham exception. See R. at 91–92 (Gov.’s Resp. to Def.’s
Mot. Under § 2255, filed Apr. 8, 2010) (“As an alternative basis upon which to
deny the defendant’s claims of ineffective assistance with respect to his three
sentencing claims, this Court could enforce the appellate waiver in the parties’
Plea Agreement, where the defendant waived the right to collaterally attack his
sentence.” (emphasis added) (citation omitted)); id. at 92 n.7 (“The government
does not request enforcement of the waiver with respect to the defendant’s claims
that he incompetently, involuntarily, and unknowingly entered his plea. . . .
[T]hese claims go to the validity of the plea.” (citing Cockerham, 237 F.3d at
1187)); see also United States v. Masters, 317 F. App’x 750, 755 (10th Cir. 2009)
(“For an ineffective assistance of counsel claim to fall within this [Cockerham]
exception, it must bear more than a tangential relationship to the plea agreement
waiver.”). The district court’s analysis does not question the propriety of this
government concession, and reasonable jurists could not debate this decision. See
United States v. Abston, 401 F. App’x 357, 365 n.4 (10th Cir. 2010) (“[B]ecause
the government has not sought to enforce the collateral-attack waiver, it has
forfeited its ability to do so.”).

                                           8
the proceeding would have been different.’” United States v. Challoner, 583 F.3d

745, 749 (10th Cir. 2009) (quoting Strickland, 466 U.S. at 688). Thus, he must

show that, absent Mr. Phelps’s alleged failings, the court would have conducted a

competency hearing. This he cannot do. Although we recognize that Mr. Graham

has a history of mental health issues, “[n]ot every manifestation of mental illness

demonstrates incompetence to stand trial.” United States ex rel. Foster v.

DeRobertis, 741 F.2d 1007, 1012 (7th Cir. 1984). Instead, a competency

determination is only required where there is sufficient evidence presented to

raise a “bona fide doubt” as to a defendant’s competency. See Pate v. Robinson,

383 U.S. 375, 385 (1966); see also Drope v. Missouri, 420 U.S. 162, 173 (1975);

McGregor v. Gibson, 248 F.3d 946, 953 (10th Cir. 2001) (“[I]t is clear that to

prevail on a procedural due process competency claim a petitioner must raise a

bona fide doubt regarding his competency to stand trial at the time of

conviction . . . .”). 6


       6
              There are two distinct types of competency claims: procedural and
substantive. United States v. Cornejo-Sandoval, 564 F.3d 1225, 1232 (10th Cir.
2009). “A procedural competency claim is based upon a trial court’s alleged
failure to hold a competency hearing, or an adequate competency hearing, while a
substantive competency claim is founded on the allegation that an individual was
tried and convicted while, in fact, incompetent.” McGregor, 248 F.3d at 952. As
we recognized in McGregor, “an individual raising a procedural competency
claim is held to a lower burden of proof than one raising a substantive
competency claim.” Id.; accord Cornejo-Sandoval, 564 F.3d at 1232. To carry
this burden, a party asserting a procedural competency claim must meet the “bona
fide doubt” standard. See Cornejo-Sandoval, 564 F.3d at 1233.
                                                                      (continued...)

                                          9
      Prior to accepting Mr. Graham’s plea, the district court was presented with

a number of documents by Mr. Phelps attesting to Mr. Graham’s history of mental

health issues. Further, as Mr. Graham acknowledges, the plea agreement itself

included a reference to his “confine[ment] to Larned State Hospit[a]l,” a mental

health facility in Kansas. See COA Appl. at 9. The district court, therefore, had

before it significant evidence regarding Mr. Graham’s possible incompetence.

      When evidence raises a “bona fide doubt” as to a defendant’s competency,

the district court has an independent obligation to order a competency hearing sua


      6
        (...continued)
       Although Mr. Graham appears at times to be asserting that he actually was
incompetent when entering his plea agreement, see COA Appl. at 6 (“It was
appellant[’]s incompetency that led [him] to plead[] guilty.” (second alteration in
original)), we conclude that application of the lower, procedural “bona fide
doubt” standard is appropriate in this instance. The claim Mr. Graham asserts
dictates this conclusion. In order to prove that his counsel was ineffective, Mr.
Graham must demonstrate that he was prejudiced by his counsel’s allegedly
improper conduct—that is, he must show that there is a reasonable probability
that the outcome would have been different but for that conduct. See Strickland,
466 U.S. at 688. Mr. Graham asserts that his counsel (i.e., Mr. Phelps) was
ineffective for failing to move for a competency hearing; he does not argue that
his counsel was constitutionally ineffective because he failed to demonstrate to
the district court that Mr. Graham was in fact incompetent. Thus, the outcome
implicated by Mr. Graham’s claim is the granting of a competency hearing, not
the substantive determination of competence vel non. Mr. Graham therefore must
establish that but for his counsel’s failure to move for a competency hearing, the
court would have granted such a hearing. Consequently, Mr. Graham’s claim
implicates the “bona fide doubt” standard that guides the district court in
determining whether to grant a competency hearing. See, e.g., Walker v. Gibson,
228 F.3d 1217, 1230–31 (10th Cir. 2000) (applying the “bona fide doubt”
standard to petitioner’s claim of ineffective assistance of counsel for failure to
request a competency hearing), abrogated on other grounds by Neill v. Gibson,
278 F.3d 1044 (10th Cir. 2001).

                                         10
sponte. See Pate, 383 U.S. at 385 (“Where the evidence raises a ‘bona fide

doubt’ as to a defendant’s competence to stand trial, the judge on his own motion

must impanel a jury and conduct a sanity hearing pursuant to [the Illinois

competency statute].”); see also Porter v. McKaskle, 466 U.S. 984, 985 (1984)

(Marshall, J., dissenting) (“It is settled that, if evidence available to a trial judge

raises a bona fide doubt regarding a defendant’s ability to understand and

participate in the proceedings against him, the judge has an obligation to order an

examination to assess his competency, even if the defendant does not request such

an exam.”); United States v. Newman, 733 F.2d 1395, 1400 (10th Cir. 1984) (“A

trial court must order a hearing to determine the defendant’s competency if

information comes to the trial court’s attention that raises a bona fide doubt about

the defendant’s competency to stand trial.” (citing Pate, 383 U.S. at 385)). In this

instance, despite Mr. Phelps’s submission of evidence relating to Mr. Graham’s

mental illness, the court did not order a competency hearing. The court

effectively determined that there was no “bona fide doubt” regarding Mr.

Graham’s competency, and concluded that he was in fact competent. See R. at

124 (“The Court . . . considered defendant’s mental health records as evidence at

the plea hearing in determining that petitioner was competent to enter the plea.”).

      Mr. Graham has not explained why there is a reasonable probability that, if

his counsel had moved for a competency hearing, the outcome would have been

different—that is, the district court would have developed a bona fide doubt

                                           11
concerning his competency and granted a competency hearing. In particular, Mr.

Graham has not identified any additional competency-related evidence that

counsel’s motion would have put before the district court, much less evidence of

the sort that would permit us to conclude that there is a reasonable probability

that the district court, had it possessed such evidence, would have ordered a

competency hearing based upon a “bona fide doubt” as to Mr. Graham’s

competency to enter his plea. Consequently, Mr. Graham has not satisfied

Strickland’s second prong, and his claim must fail. Accordingly, we decline to

grant him a COA on this issue.

      B.     Ineffectiveness of Ms. Huff

      Next, Mr. Graham alleges that Ms. Huff provided ineffective assistance of

counsel by failing to “object to the calculation of appellant[’]s prior convictions

that were being assessed in his criminal history.” COA Appl. at 19. He

maintains that at least one of his prior convictions “did not apply” because of “the

applicable time period [used] when calculating appellant[’]s criminal history

catagory [sic].” Id. Additionally, Mr. Graham believes that Ms. Huff was

ineffective in failing to object to the two-point addition to his criminal history

under U.S.S.G. § 4A1.1(d) for having committed the instant offense while on

probation for another offense. Id. at 20. The district court denied these sentence-

related claims, concluding that Mr. Graham had “waived his right to collaterally

attack his sentence under § 2255 by the terms of his plea agreement.” R. at 125.

                                          12
      Reasonable jurists could not debate the district court’s resolution of this

issue. “[W]e do not hesitate to ‘hold a defendant to the terms of a lawful plea

agreement,’” United States v. Sandoval, 477 F.3d 1204, 1206 (10th Cir. 2007)

(quoting United States v. Atterberry, 144 F.3d 1299, 1300 (10th Cir. 1998)),

including agreements that contain appellate or collateral-attack waivers, see, e.g.,

Cockerham, 237 F.3d at 1181 (“[I]t is well established that a defendant’s waiver

of the statutory right to direct appeal contained in a plea agreement is enforceable

if the defendant has agreed to its terms knowingly and voluntarily.”); id. at 1183

(“[W]e conclude that a waiver of collateral attack rights brought under § 2255 is

generally enforceable where the waiver is expressly stated in the plea agreement

and where both the plea and the waiver were knowingly and voluntarily made.”);

see also United States v. Hahn, 359 F.3d 1315, 1324–25 (10th Cir. 2004) (en

banc) (per curiam). In order to enforce the waiver provision contained in Mr.

Graham’s plea agreement, however, three criteria must be met: (1) his challenge

must fall within the scope of the waiver provision; (2) his waiver of collateral-

attack rights must have been knowing and voluntary; and (3) enforcement of the

waiver must not result in a fundamental miscarriage of justice. See United States

v. Cudjoe, 634 F.3d 1163, 1164–65 (10th Cir. 2011); Hahn, 359 F.3d at 1325–27;

Cockerham, 237 F.3d at 1183 (“Of course, the same exceptions to the waiver of

the right to appeal, if they arise, would be available to the waiver of the right to

collateral attack. In other words, the constraints which apply to a waiver of the

                                          13
right to direct appeal also apply to a waiver of collateral attack rights.”).

“[S]ubject to [these conditions], it is consistent with Supreme Court precedent to

enforce a waiver of § 2255 rights expressly contained in a plea agreement when

the collateral attack does not challenge counsel’s representation in negotiating or

entering the plea or the waiver.” Cockerham, 237 F.3d at 1187. Like the district

court, we have little trouble concluding that the collateral-attack waiver was

enforceable here.

      First, Mr. Graham’s contentions are squarely within the scope of the waiver

provision. Mr. Graham’s plea agreement contains a provision labeled “Waiver of

Appeal and Collateral Attack,” wherein he explicitly “waive[d] any right to

appeal or collaterally attack any matter in connection with [his] prosecution, [his]

conviction, or the components of [his] sentence.” R. at 126 (emphasis added).

The provision goes on to more specifically explain that Mr. Graham “waives any

right to challenge a sentence or otherwise attempt to modify or change his

sentence or manner in which it was determined in any collateral attack, including,

but not limited to, a motion brought under [28 U.S.C.] § 2255.” Id. (emphasis

added). Thus, Mr. Graham’s ineffective-assistance claim—which is predicated on

his contention that the district court erred in computing his applicable sentencing

range—is clearly within the scope of the waiver provision. And, significantly,

Mr. Graham cannot avail himself of the Cockerham exception for ineffective-

assistance claims that relate to counsel’s representation in negotiating or entering

                                           14
the plea or waiver. See Cockerham, 237 F.3d at 1188 (“Because Defendant’s

§ 2255 ineffective assistance claim regarding sentencing for his drug convictions

does not relate to the validity of the plea or the waiver, we hold that he has

waived the right to bring that challenge so long as he knowingly and voluntarily

entered the plea and made the waiver.”); see also United States v. Maxwell, 256 F.

App’x 206, 211 (10th Cir. 2007) (“A defendant who pleads guilty may waive his

right to attack his sentence based on ineffective assistance of counsel claims that

do not attack the validity of the plea or the plea agreement itself. Because we

have affirmed the district court’s rejection of Mr. Maxwell’s ineffective

assistance claims that could vitiate the appeal waiver (i.e., that attack the validity

of his plea and the plea agreement), the appeal waiver in the agreement remains

effective and should have been enforced as to his ineffective assistance of

sentencing claim.” (citation omitted)).

      Second, Mr. Graham’s acceptance of the terms of the waiver provision was

both knowing and voluntary. In making this determination, we look to both the

“language of the plea agreement,” including whether it “states that the defendant

entered the agreement knowingly and voluntarily,” as well as the “adequa[cy] [of

the] Federal Rule of Criminal Procedure 11 colloquy.” Cudjoe, 634 F.3d at 1166

(quoting Hahn, 359 F.3d at 1325). Here, the terms of the waiver provision are

abundantly clear—no collateral attack is allowed. The provision also explicitly

states that Mr. Graham entered the agreement knowingly and voluntarily. See R.

                                          15
at 126 (“Defendant knowingly and voluntarily waives any right to appeal or

collaterally attack any matter in connection with . . . [his] sentence . . . .”).

Furthermore, the prosecutor informed Mr. Graham of the consequences of this

waiver provision at his plea hearing, and he specifically acknowledged that he

was knowingly and voluntarily waiving his right to collaterally attack his

sentence. Id. at 95 (quoting from the hearing transcript where defendant indicated

that he understood that he was waiving his right to collaterally attack his

sentence). Mr. Graham has not presented any argument or evidence suggesting

that his waiver was unknowing or involuntary. We therefore agree with the

district court’s conclusion that his waiver was knowingly and voluntarily made.

      Finally, Mr. Graham does not allege—nor can we find—any evidence that

enforcement of the waiver provision would result in a miscarriage of justice. A

“miscarriage of justice” occurs only where: (1) “the district court relied on an

impermissible factor such as race”; (2) “ineffective assistance of counsel in

connection with the negotiation of the waiver renders the waiver invalid”; (3) “the

sentence exceeds the statutory maximum”; or (4) “the waiver is otherwise

unlawful.” Hahn, 359 F.3d at 1327 (quoting United States v. Elliot, 264 F.3d

1171, 1173 (10th Cir. 2001) (internal quotation marks omitted); see also United

States v. Shockey, 538 F.3d 1355, 1357 (10th Cir. 2008) (noting that this list is

exclusive). Mr. Graham “bears the burden [of] demonstrat[ing] that enforcing the

waiver would result in a miscarriage of justice”; yet, he fails to suggest how any

                                            16
of the situations enumerated in Hahn are present here. United States v. Leyva-

Matos, 618 F.3d 1213, 1217 (10th Cir. 2010); accord United States v. White, 584

F.3d 935, 948 (10th Cir. 2009). Consequently, the district court was correct to

enforce the waiver provision as to Mr. Graham’s claim of ineffective assistance at

sentencing.

         In sum, Mr. Graham has not “show[n] that the district court’s resolution of

[his] constitutional claim was either ‘debatable or wrong,’” Taylor, 454 F.3d at

1078 (quoting Slack, 529 U.S. at 484), and we therefore deny him a COA on this

claim.

                                    CONCLUSION

         For the foregoing reasons, we DENY Mr. Graham’s application for a COA

and DISMISS his appeal.



                                         ENTERED FOR THE COURT



                                         Jerome A. Holmes
                                         Circuit Judge




                                           17